Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Examiner acknowledges the reply filed on 12/07/2020 in which claims 1-3, 8, 9, 15 and 17-19 have been amended. Claims 7, 10 and 20 are cancelled. Currently claims 1-6, 8, 9, 11-19 are pending for examination in this application. 

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 1, line 10 recites “the outlet”. This should recite “an outlet”. 
Claim 1, lines 10-11 recite “the other end to the outlet”. This should recite “an other end to an outlet”.
Claim 1, line 15 recites “an axis”. This should read “an axis (B)”. 
Claim 1, line 17 recites “the other end”. This should read “an other end”. 
Claim 1 line 17 recites “said dose of fluid”. This should read “said dose of said fluid”. 
Claim 1, line 22 recites “said dose of fluid”. This should read “said dose of said fluid”. The examiner notes this correction should be made throughout the claims. 
Claim 1, line 31 recites “said longitudinal axis.”. This should read “said longitudinal axis (A).”.

Throughout the claims, “said dispenser assembly” and “said nasal fluid dispenser assembly” are recited for the same assembly. For purposes of consistency, each instance should either recite “said dispenser assembly” or “said nasal fluid dispenser assembly”.
Claims 16 recites “during actuation”. This should read “during actuation of said nasal fluid dispenser assembly”. 
Claim 17, line 11 recites “the outlet”. This should recite “an outlet”. 
Claim 17, lines 11-12 recite “the other end to the outlet”. This should recite “an other end to an outlet”.
Claim 17, line 18 recites “the other end”. This should read “an other end”. 
Claim 17 line 18 recites “said dose of fluid”. This should read “said dose of said fluid”. 
Claim 17, line 22 recites “said dose of fluid”. This should read “said dose of said fluid”. The examiner notes this correction should be made throughout the claims. 
Claim 17, line 30 recites “said longitudinal axis.”. This should read “said longitudinal axis (A).”.
Claim 18 recites “the actuation force” in line 2. This should read “an actuation force”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are “locking means” in claims 4-6. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite for claiming an apparatus as well as a method. As set forth in MPEP 2173.05 (p) II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonney et al. (WO 2004/011071 A1) in view of Djupesland (US 2014/0073562 A1) in further view of Lane (US 2006/0207596 A1).
Regarding claim 1, Bonney discloses a dispenser assembly and method (figures 7a-7b), characterized in that it comprises: 
	a first reservoir (340) containing a plurality of doses of a fluid (page 38, lines 8-11; page 8, lines 18-29), a metering pump (342; page 8, line 25) being mounted on said first reservoir (340; page 38, lines 8-11) so as to dispense a dose of fluid each time said dispenser assembly is actuated (page 8, lines 25-29; page 39, lines 23-26, page 40, lines 9-18), the pump actuated along a longitudinal axis (vertical axis through 340);
	a compressed gas flow generator system (330 MDI: page 7, lines 4-12; page 38, lines 8-11) for dispensing a flow of compressed gas each time said dispenser assembly is actuated (page 7, lines 4-12; page 40, lines 9-18);
	an endpiece (320, 370, 354, 364, 350, 360) comprising a connection portion (352, 362) and an insertion element (320), said connection portion (352, 362, 354, 364, 370) being fastened at one end (362) to the outlet of said metering pump (342; see figure 7b), and at the other end (352) to the outlet (332) of said compressed gas flow generator system (330), said connection portion (352, 362, 
	wherein, during actuation of said dispenser assembly, said metering pump is actuated before said compressed gas flow generator system (page 39, lines 23-26; page 40 lines 9-10; page 40, lines 15-18), such that said dose of fluid is initially dispensed into said fluid chamber and then said dose of fluid is expelled under pressure by said flow of compressed gas out from said fluid chamber through said dispenser channel (page 8, lines 25-29);
	wherein said compressed gas flow generator system (330 MDI: page 7, lines 4-12; page 38, lines 8-11) includes a second reservoir (330 MDI) containing a plurality of doses of at least one pressurized propellant gas (page 7, lines 4-12, lines 26-30), such that said at least one pressurized propellant gas remains pressurized before and immediately after said dispenser assembly is actuated (the propellant within MDI 330 is always pressurized in order to propel and thus is pressurized both before and immediately after actuation), a metering valve (332) 
	Bonney does not explicitly disclose the dispenser assembly in figures 7a-7b is a nasal dispenser assembly, however Bonney discloses that the outlet can have any suitable form such as a nozzle for insertion into the nasal cavity of a patient (page 10, lines 27-29).
	Thus it would have been obvious to have modified figures 7a-7b of Bonney to include a nasal piece and thus make the dispenser a nasal dispenser as taught by Bonney for the purpose of delivering substances to the nasal cavity as was envisioned by Bonney.
	Bonney does not explicitly disclose what a nasal endpiece structure is. More specifically Bonney does not explicitly disclose said nasal insertion element comprising an elongate body for inserting into a user’s nostril.
	However Djupesland teaches a nasal delivery device including a nosepiece (34, 30) comprising an elongate body for inserting into a user’s nostril [0137].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonney to include a nosepiece comprising an elongate body for inserting into a user’s nostril for the benefit of delivering aerosols directly to a user’s nasal cavity.

	However, Lane teaches that it is known for a metering pump (310+320) to include a piston (310) that is movable axially along a longitudinal axis (axis through 310).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonney wherein the metering pump includes a piston that is movably axially along a longitudinal axis as taught by Lane for the purpose of metering a liquid for delivery to the nasal cavity. 

Claims 1-6, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccio (US 3,921,857) in view of Djupesland (US 2014/0073562 A1) in view of Bonney et al. (WO 2004/011071 A1)
Regarding claim 1, Riccio discloses a device and method:
a first reservoir (32, 43) containing a plurality of doses of a fluid (L, col. 3, lines 48-52), a metering pump (30, 41) being mounted on said first reservoir (figures 1, 4) so as to dispense a dose of fluid each time said dispenser assembly is actuated (col. 4, lines 49-60), said metering pump including a piston (col. 3, line 50) that is movable axially along a longitudinal axis (vertical axis of device; see figures 1, 4);
	a compressed gas flow generator system (opposite end of body, col. 3, lines 21-26) for dispensing a flow of compressed gas each time said dispenser assembly is actuated (col. 4, lines 62-68);

	wherein, during actuation of said dispenser assembly, said metering pump is actuated before said compressed gas flow generator system, such that said dose of fluid is initially dispensed into said fluid chamber and then said dose of fluid is expelled under pressure by said flow of compressed gas out from said fluid chamber through said dispenser channel (col. 4, lines 54-68);
wherein said compressed gas flow generator system includes a second reservoir (18, 19), a metering valve (25+29) being mounted on said second reservoir (see figures 1, 2) so as to dispense a dose of gas each time said dispenser assembly is actuation (col. 4, lines 54-68), said metering valve (25, 29) including a 
	Riccio does not explicitly disclose wherein said second reservoir contains a plurality of doses of at least one pressurized propellant gas, such that said at least one pressurized propellant gas remains pressurized before and immediately after said dispenser assembly is actuated.
	However, Bonney teaches that it is known to provide a flow of gas from a second reservoir containing a plurality of doses of at least one pressurized gas propellant (330 MDI: page 7, lines 4-12; page 38, lines 8-11), such that said at least one pressurized propellant gas remains pressurized before and immediately after said dispenser assembly is actuated (the propellant within MDI 330 is always pressurized in order to propel and thus is pressurized both before and immediately after actuation), a metering valve (332) mounted on said second reservoir (330, see figures 7a-7b) so as to dispense a dose of propellant gas each time said dispenser assembly is actuated (page 7, lines 26-30), said metering valve including a valve member (valve stem) movable axially along a longitudinal axis (page 8, lines 4-16; see figure 7b axis through 330)
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Riccio wherein said second reservoir contains a plurality of doses of at least one pressurized propellant gas, such that said at least one pressurized propellant gas remains pressurized before and immediately after said dispenser assembly is actuated as an alternative way of providing a flow of gas (provides benefit of also being able to deliver a medicament in conjunction with the flow of gas through the MDI).

	Riccio does not explicitly disclose what the endpiece structure is. More specifically Riccio does not explicitly disclose said nasal insertion element comprising an elongate body for inserting into a user’s nostril.
	However Djupesland teaches a nasal delivery device including a nosepiece (34, 30) comprising an elongate body for inserting into a user’s nostril [0137].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Riccio to include a nosepiece comprising an elongate body for inserting into a user’s nostril for the benefit of delivering aerosols directly to a user’s nasal cavity.

Regarding claims 2 and 18, Riccio further discloses wherein an actuation force of said metering pump (30, 41) is less than the actuation force of said compressed gas flow generator system (as set forth in col. 4, lines 54-68 while activated at the same time the liquid is dispensed first such that the actuation force of 30, 41 is less than the compressed gas). 

Regarding claims 3 and 19, Riccio further discloses wherein an actuation stroke of said metering pump (30, 41) is shorter than an actuation stroke of said compressed gas flow generator system, such that in the event of simultaneous actuations, said dose of fluid is dispensed by said metering pump before said flow of compressed gas is dispensed by said compressed gas flow generator system. (col. 4, lines 54-68).

claim 4, Riccio further discloses wherein said compressed gas flow generator system (opposite end of body, col. 3, lines 21-26) includes locking means (25; interpreted under 112f as a valve, rod or the like as set forth on page 12 of applicant’s disclosure) that are released after said dose of fluid has been dispensed by said metering pump (col. 4, line 61-col. 5, line 10).

Regarding claim 5, Riccio further discloses wherein said locking means (25) prevent said compressed gas flow generator system from being actuated (col. 4, lines 62-64 explain that it remains closed until actuating pin 29 reaches 25; that is actuation does not occur until 29 reaches 25).

Regarding claim 6, Riccio further discloses wherein said locking means (25) prevent said compressed gas flow generator system from being dispensed (col. 4, lines 62-64 explain that it remains closed until actuating pin 29 reaches 25; that is dispensing does not occur until 29 reaches 25).

Regarding claim 8, Riccio further discloses wherein said piston (36, 46) of said metering pump (30, 41) co-operates with a pump spring (39) that urges said piston (36, 46) towards a rest position (col. 4, lines 24-28), and said valve member (29) of said metering valve (29, 25) co-operates with a valve spring (20) that urges said valve member (29) towards said rest position, said pump spring resisting deformation less than said valve spring (col. 4, lines 54-68).

claim 9, Riccio further discloses wherein during actuation of said dispenser assembly, said first and second reservoirs (32, 51 and 18, 19) are moved axially towards each other (see figures 1, 2), thus urging said piston (121) and said valve member towards respective actuated positions (see figures 1, 2; col. 4, lines 54-68), said piston (36, 36) being moved towards its actuated position before said valve member (29) is moved towards its actuated position (col. 4, lines 54-68).

Regarding claim 10, Riccio does not explicitly disclose wherein said second reservoir, in addition to said propellant gas, contains a second fluid that is adapted to be combined in the nostril with said fluid coming from said first reservoir.
However, Bonney further teaches wherein said second reservoir (330 MDI: page 7, lines 4-12; page 38, lines 8-11) contains a second fluid (aerosol page 7, lines 4-12 in addition to propellant) that is adapted to be combined in the nostril with said fluid coming from said first reservoir (page 37, lines 20-25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Riccio wherein said second reservoir, in addition to said propellant gas, contains a second fluid that is adapted to be combined in the nostril with said fluid coming from said first reservoir for the benefit of providing two substances to the individual. This can be beneficial in treating the patient. 

Regarding claim 14, Riccio does not explicitly disclose wherein said fluid contained in the first reservoir includes an active pharmaceutical. 	However, Bonney teaches wherein a first reservoir (340) contains fluid with 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Riccio wherein said fluid contained in the first reservoir includes an active pharmaceutical for the benefit of delivering a combination of medicaments to the user. 

Regarding claims 15-16, Riccio as modified by Djupesland further discloses wherein said nasal insertion element (34, 30) of said nasal endpiece is made, at least in part, of a flexible and/or deformable materials, such as thermoplastic material [0137]; wherein the portion of said nasal insertion element (34, 30) that is inserted into the nostril during actuation is made with said flexible and/or deformable material [0137].

Regarding claim 17, Riccio discloses a device and method:
a first reservoir (32, 43) containing a plurality of doses of a fluid (L, col. 3, lines 48-52), a metering pump (30, 41) being mounted on said first reservoir (figures 1, 4) so as to dispense a dose of fluid each time said dispenser assembly is actuated (col. 4, lines 49-60), said metering pump including a piston (col. 3, line 50) that is movable axially along a longitudinal axis (vertical axis of device; see figures 1, 4);
	a compressed gas flow generator system (opposite end of body, col. 3, lines 21-26) for dispensing a flow of compressed gas each time said dispenser assembly is actuated (col. 4, lines 62-68);

	wherein, during actuation of said dispenser assembly, said metering pump is actuated before said compressed gas flow generator system, such that said dose of fluid is initially dispensed into said fluid chamber and then said dose of fluid is expelled under pressure by said flow of compressed gas out from said fluid chamber through said dispenser channel (col. 4, lines 54-68);
wherein said compressed gas flow generator system includes a second reservoir (18, 19), a metering valve (25+29) being mounted on said second reservoir (see figures 1, 2) so as to dispense a dose of gas each time said dispenser assembly is actuation (col. 4, lines 54-68), said metering valve (25, 29) including a 
	Riccio does not explicitly disclose wherein said second reservoir contains a plurality of doses of at least one pressurized propellant gas, such that said at least one pressurized propellant gas remains pressurized before and immediately after said dispenser assembly is actuated.
	However, Bonney teaches that it is known to provide a flow of gas from a second reservoir containing a plurality of doses of at least one pressurized gas propellant (330 MDI: page 7, lines 4-12; page 38, lines 8-11), such that said at least one pressurized propellant gas remains pressurized before and immediately after said dispenser assembly is actuated (the propellant within MDI 330 is always pressurized in order to propel and thus is pressurized both before and immediately after actuation), a metering valve (332) mounted on said second reservoir (330, see figures 7a-7b) so as to dispense a dose of propellant gas each time said dispenser assembly is actuated (page 7, lines 26-30), said metering valve including a valve member (valve stem) movable axially along a longitudinal axis (page 8, lines 4-16; see figure 7b axis through 330)
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Riccio wherein 

	Riccio does not explicitly disclose what the endpiece structure is. More specifically Riccio does not explicitly disclose said nasal insertion element comprising an elongate body for inserting into a user’s nostril.
	However Djupesland teaches a nasal delivery device including a nosepiece (34, 30) comprising an elongate body for inserting into a user’s nostril [0137].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Riccio to include a nosepiece comprising an elongate body for inserting into a user’s nostril for the benefit of delivering aerosols directly to a user’s nasal cavity.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccio (US 3,921,857) in view of Djupesland (US 2014/0073562 A1) in view of Bonney et al. (WO 2004/011071 A1) in further view of Szymiczek et al. (US 2016/0243319 A1) in further view of Marand (US 3,741,443 A).
Regarding claim 11, Riccio as modified discloses the claimed invention substantially as claimed as set forth for claim 8 above. Riccio further discloses an that body 10 that is fastened around said second reservoir and/or said compressed 
However Szymichek teaches a dispensing assembly which includes an actuator (130) with a finger rest (132) for receiving the user’s fingers while actuating said dispenser assembly [0039].
Thus it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified Riccio to include a finger rest for receiving the user’s fingers while actuating said dispenser assembly as taught by Szymichek for the benefit of aiding the user in actuating the device. 
The device of Riccio and the device claimed differ in that the connection member is a separate component of the exterior of the device. In Riccio these two components appear to be one. However, Marand teaches that it is known to separate the connection member (3) with the exterior of the device (10), such that the exterior of the device is the actuator as claimed. 
It would have been obvious to one having ordinary skill in the art to have modified Riccio wherein the connection member is a separate component of the exterior of the device as taught by Marand for ease of manufacturing separate components as opposed to one large complex component. 

Regarding claim 12, Riccio as modified discloses wherein said actuator (exterior of 10 as modified by Marand) comprises a hollow shell (10 of Marand) that contains said compressed gas flow generator system and that 

Regarding claim 13, Riccio as modified discloses wherein said actuator (exterior of 10 as modified by Marand) comprises a hollow sleeve (10 of Marand) that is fastened around said compressed gas flow generator system and that surrounds said metering pump (lower part of figure 1 of Marand), at least in part, said first reservoir (9 of Marand) and said compressed gas flow generator system project axially out from said hollow shell (see figure 1 of Marand).

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
Applicant’s representative states that in Riccio, air in the cylinder is not pressurized. Applicant’s representative asserts this, but does not provide evidence of this statement. In fact, applicant’s representative states that the air in cylinder is compressed earlier in the arguments. Thus it is the examiner’s position that air in Riccio’s cylinder is pressurized upon being compressed. Applicant’s representative states the burst of pressurized air is much higher than pressure obtained with a manually actuated air pump. The examiner notes the burst of pressure, or any pressure values, are not claimed and thus this argument is moot. Applicant’s representative asserts a difference in how Riccio works as compared to their device which allegedly has a much higher pressure to better reach the ethmoid sinuses. 
Applicant’s representative states that there is no motivation to replace the manual air pump with a pressurized reservoir as claimed. The examiner respectfully disagrees. As set forth in the rejection above, the motivation is to provide an alternative way of providing a flow of gas (provides benefit of also being able to deliver a medicament in conjunction with the flow of gas through the MDI). The instant claim language does not preclude an active fluid to be delivered in conjunction with the gas. Thus applicant’s arguments in regards to delivering a gas without active fluid are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785